Citation Nr: 0020677	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-07 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
October 1951.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In 
that determination, the RO denied the veteran's application 
to reopen a claim for service connection for a back 
disability because new and material evidence had not been 
submitted.  

In a March 1999 decision, the Board concluded that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a back disability, but 
determined that the claim was not well grounded.  The 
veteran, in turn, appealed the Board's decision to United 
States Court of Veterans Appeals (now known as United States 
Court of Appeals for Veterans Claims) (Court).  

In February 2000, the Court granted a joint motion for remand 
(filed by the parties); vacated the Board's March 1999 
decision; and remanded the case to the Board for additional 
proceedings.  The case has now been returned to the Board for 
compliance with the directives of the joint motion.


FINDING OF FACT

The claim of entitlement to service connection for a back 
disability is plausible.  

CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468.  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  
Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In this matter, the evidence shows that the veteran 
complained of back pain during service in March, April, and 
June 1951.  Service medical records also reflect that the 
veteran was involved in an automobile accident shortly before 
separation from service.  The vehicle in which the veteran 
occupied flipped over several times.  Post service medical 
records beginning in the 1970s reflect that the veteran was 
seen and treated for a back disability with diagnoses 
including chronic back syndrome and degenerative joint 
disease of the lumbar spine.  The record shows that the 
veteran has continuously reported having back problems since 
the auto accident in service.  In an August 1998 statement, 
Dr. Stephen Field indicated that he been treating the veteran 
for his back disability since 1953, and the doctor opined 
that the veteran's current back disability is etiologically 
related to the auto accident in service.  In light of the 
foregoing, the Board concludes that the veteran's claim for 
service connection for a low back disability is well 
grounded.  Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table), Savage v. Gober, supra.  

For reason set forth below, further development in this 
matter is required.  

ORDER

The claim of entitlement to service connection for a back 
disability is well grounded.  To this extent only, the appeal 
is granted.

REMAND

Because the claim of entitlement to service connection for a 
back disability is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In the Joint Remand, the parties indicated that the veteran 
testified at a personal hearing dated in March 1998 and at a 
December 1998 travel Board hearing at the RO that he was seen 
by a Dr. Paul C. Williams in Dallas, Texis in 1967 for his 
back disability and that the doctor related the back 
disability to the car accident in service.  However, the 
doctor's statement was not requested.  The parties agreed 
that the veteran was not notified that such evidence was 
necessary to complete his application as required by 
38 U.S.C.A. § 5103(a).  38 U.S.C.A. § 5103(a); see Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

The record includes several medical reports of Dr. Stephen 
Field wherein the doctor provided that he had been treating 
the veteran for a back disability since 1953.  The Board 
notes, however, that the record only contains the veteran's 
medical records beginning in 1992.  The Board recognizes that 
the RO requested all of the veteran's treatment records from 
the doctor.   However, the Board is of the view that another 
attempt to obtain the veteran's records dated in 1953 would 
be helpful in this matter.  

Accordingly, the Board hereby REMANDS these matters to the RO 
for the following actions:

1.  The RO should attempt to obtain the 
statement and any medical records of Dr. 
Paul Williams which relate the veteran's 
back disability to service.  Also, the RO 
should attempt to obtain the medical 
records pertaining to treatment of the 
veteran's back disability beginning in 
1953 by Dr. Stephen Field and, if 
obtained, these records should be 
associated with the claims folder.  

2.  After associating all records 
received pursuant to the development 
requested in paragraph 1, above, the RO 
should arrange for the veteran to undergo 
a VA orthopedic examination to determine 
the current nature and extent of any back 
disability found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays, should be conducted.  
After reviewing the veteran's file, the 
examiner should provide an opinion as to 
the etiology of any back disability found 
to be present to include whether it as 
least as likely as not that such is 
related to service.  A complete rationale 
for all opinions expressed and 
conclusions reached should be set forth 
in a typewritten report. 

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
joint motion and this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran 's claim 
for service connection for a back 
disability.  

5.  If any benefit sought by the veteran 
continue to be denied, he and his 
attorney must be furnished a supplemental 
statement of the case and given an 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication in compliance with an order of 
the Court.  It is not the Board's intent to imply whether the 
benefits requested should be granted or denied.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence within the appropriate time 
period.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals





 



